Citation Nr: 1604726	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran originally filed a service connection claim for hepatitis C in January 2003, which was denied in a May 2003 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In September 2011 the Veteran filed a claim to reopen which led to the March 2012 rating decision now on appeal.

The Board reopened the Veteran's claim in September 2015 and remanded it for further evidentiary development.

In the Veteran's October 2013 Form 9 Substantive Appeal he requested a Travel Board hearing.  However, a November 2014 Report of General Information indicates that the Veteran contacted VA via telephone to withdraw his hearing request.  

In addition, the Board notes that the Veteran has submitted a November 2015 statement subsequent to the most recent Supplemental Statement of the Case issued in October 2015.  The Veteran did submit an October 2015 waiver of his right to have his case sent back to the Agency of Original Jurisdiction.  Furthermore, the Veteran filed his substantive appeal in October 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's current hepatitis C is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. 
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this claim in September 2015. The Board directed the RO to return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's diagnosed hepatitis C and readjudicate the claim.  An October 2015 VA medical opinion was issued and the Veteran's claim was readjudicated in an October 2015 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify with letters dated October 2011 and February 2012.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  It has successfully requested and obtained service treatment records, identified private medical records, and VA medical records.  The Veteran has not identified and the record does not suggest that there are additional treatment records or relevant social security records that have not been associated with the file.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides a three element analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA medical opinion was most recently issued in October 2015.  The record does not reflect that this opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39   (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  However, for disabilities that are not listed as chronic under 38 C.F.R. § 3.309(a), such as hepatitis C, the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.  Service treatment records indicate that the Veteran received air gun inoculations upon his enlistment in 1972.  The Veteran's service treatment records are negative for complaints or treatments related to hepatitis C.  The medical evidence indicates that the Veteran was first diagnosed with hepatitis C in 1987.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.   

In February 2012, the Veteran was afforded a VA examination.  The examiner concluded that it was less likely than not that the Veteran's hepatitis C is related to his military service, specifically the air gun inoculation.  However, the Board found the examiner's rationale to be inadequate in its September 2015 Remand and requested a new medical opinion.  As a result, the Board affords the February 2012 VA opinion no probative value.

Subsequent to the Board's September 2015 Remand, an October 2015 VA examiner reviewed the Veteran's claims file, to include a May 2012 private medical opinion submitted by the Veteran and medical literature supporting his claim.  The examiner concluded that the Veteran's hepatitis C was less likely than not incurred in or caused by his military service.  The examiner cited the lack of in-service medical care for hepatitis C and the fact that hepatitis C was not diagnosed until 1987 which would be outside the incubation period for hepatitis C.  The examiner also cited the lack of scientific proof documenting transmission of hepatitis C by air gun injectors, as noted in the June 2004 Fast Letter.  The examiner also stated that there were no other in-service risk factors identified.  

As noted, the Veteran has submitted medical literature which implies a possible link between air gun inoculation and the transmission of hepatitis C, specifically the article "Preventing contamination between injections with multiple-use nozzle needle-free injectors: a safety trial." 

In addition, the Veteran submitted the previously referenced May 2012 private medical opinion which concluded that his hepatitis C was caused by or a result of his in-service vaccinations.   However, the examiner provided no supporting rationale for his conclusion and as a result the Board finds it to be of little probative value.

After reviewing the medical and lay evidence of record, the preponderance of the evidence is against a finding that the Veteran's hepatitis C is etiologically related to active duty military service, to include to his in-service air gun inoculations.  While the Board acknowledges the medical literature and private medical opinion submitted by the Veteran, the Board finds the October 2015 VA medical opinion to be of significantly greater probative value.  This is part due to the fact that the private medical opinion provides no rationale supporting its ultimate conclusion and because the October 2015 VA examiner reviewed both the private medical opinion and the medical literature before submitting his opinion.  Thus the weight of the evidence is against a finding that the Veteran's hepatitis C is related to his military service.  As a result, service connection is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's contentions, see Jandreau, and again notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed hepatitis C is not subject to lay opinion.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of his current hepatitis C.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, to the extent that the Veteran and his representative have asserted that his hepatitis C is directly related to service, specifically air gun inoculation, their assertions are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, service connection for hepatitis C is not warranted.

The Board does note the May 2008 Board decision submitted by the Veteran.  This decision, which granted service connection for hepatitis C, is unrelated to the present appeal.  To the extent that the Veteran argues this unrelated May 2008 decision supports his claim, the Board notes that its decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303.  Thus, in the present appeal, the Board is not bound by the prior unrelated May 2008 decision submitted by the Veteran.

As the record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the "benefit-of-the-doubt" rule does not apply, and service connection for hepatitis C is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


